             Case 1:21-cv-02889-GHW Document 5 Filed 04/07/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 4/7/2021
 ------------------------------------------------------------- X
                                                               :
 CORONA GROUP, LLC,                                            :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :             1:21-cv-2889-GHW
                              -against-                        :
                                                               :                  ORDER
 JEFF PARK,                                                    :
                                                               :
                                            Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

           This action was removed from the Supreme Court of the State of New York, County of

New York, on April 5, 2021. Dkt. No. 1. Pursuant to Fed. R. Civ. P. 81(c)(3), if any party wishes to

demand a jury trial in this matter, the demand must be served and filed no later than April 19, 2021.

Additionally, counsel for Plaintiff is directed to promptly file a notice of appearance in this case.

Counsel for Defendant is directed to serve a copy of this order on Plaintiff, and to retain proof of

service.

           SO ORDERED.

Dated: April 7, 2021
       New York, New York                                          __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
